        Case: 1:19-cv-01049-DAP Doc #: 1 Filed: 05/09/19 1 of 5. PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

KRISTINE LOVANO,                                     )
                                                     )
                 Plaintiff,                          )
                                                     )        Case No. 1:19-cv-1049
        v.                                           )
                                                     )        CIVIL COMPLAINT
CHARTER COMMUNICATIONS, INC.                         )
d/b/a/ Spectrum,                                     )
                                                     )
                 Defendant.                          )

                                          COMPLAINT

        NOW COMES Plaintiff, KRISTINE LOVANO (“Plaintiff”), by her attorneys, and

hereby alleges the following against CHARTER COMMUNICATIONS, INC. d/b/a Spectrum

(“Defendant”):

                                       Nature of the Action

        1.       Plaintiff’s Complaint arises under the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227 et seq. and the Ohio Consumer Sales Practices Act (“OCSPA”), R.C.

1345 et seq.

                                      Jurisdiction and Venue

        2.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 47

U.S.C. § 227.

        3.       28 U.S.C. § 1367 grants supplemental jurisdiction over the claims arising under

the OCSPA .

        4.       Venue is proper pursuant to 28 U.S.C. 1391(b)(1) as the conduct giving rise to

this action occurred in this district, as Plaintiff resides in this district and Defendant transacts

business in this district.
        Case: 1:19-cv-01049-DAP Doc #: 1 Filed: 05/09/19 2 of 5. PageID #: 2



                                               Parties

        5.     Plaintiff is a natural person residing in Cuyahoga County in Garfield Heights,

Ohio.

        6.     Plaintiff is a “consumer” as defined by 47 U.S.C. § 227 et seq. and R.C.

§1345.01(D).

        7.     Defendant is a business entity with a business office located in Stamford,

Connecticut.

        8.     Defendant sought to collect a debt from Plaintiff that arose from a “consumer

transaction” as that term is defined by R.C. 1345.01(A).

        9.     Defendant is a “supplier” as that term is defined by R.C. 1345.01(C).

        10.    Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                                         Factual Allegations

        11.    Defendant is an American telecommunications and mass media company that

offers its services to consumers and businesses under the branding of Spectrum.

        12.    Plaintiff is a customer of Defendant with services for her own personal, family,

and household use.

        13.    On April 12, 2019, Defendant, using an automated mass text-messaging platform,

caused automated text messages to be sent to telephone number (216) 925-6512.

        14.    Telephone number (216) 925-6512 is assigned to Plaintiff’s cellular telephone

with cellular telephone service.

        15.    Plaintiff received Defendant’s first automated text messages at approximately

8:46 a.m. on April 12, 2019.




                                                  2
        Case: 1:19-cv-01049-DAP Doc #: 1 Filed: 05/09/19 3 of 5. PageID #: 3



        16.     Over the next few minutes, Plaintiff received multiple text messages from

Defendant on her cell phone.

        17.     Defendant’s automated text messages read:

                Hello from Spectrum. Your payment is now due and your account
                is subject to immediate interruption. Call 844-206-9035. STOP to
                unsubscribe.

        18.     The impersonal and generic nature of Defendant’s automated text message

demonstrates that Defendant utilizes an ATDS in transmitting the text messages.

        19.     After receiving nearly 300 identical automated text messages from Defendant,

Plaintiff replied “STOP” via text message.

        20.     Despite following Defendant’s instructions to get the automated text messages to

stop, Defendant continued to send automated text message to Plaintiff’s cell phone.

        21.     Defendant sent approximately 200 additional, identical, automated text messages

to Plaintiff’s cell phone.

        22.     Plaintiff was driving when Defendant placed these excessive, unauthorized,

automated text messages.

        23.     Due to the fact Plaintiff was driving, she pulled over and called Defendant.

        24.     Plaintiff instructed Defendant to stop sending her texts messages as it was

distracting her driving.

        25.     Defendant continued to send unauthorized, automated text messages to Plaintiff’s

cell phone.

        26.     Defendant also placed phone calls to Plaintiff’s cell phone which used an

automated voice.




                                                 3
        Case: 1:19-cv-01049-DAP Doc #: 1 Filed: 05/09/19 4 of 5. PageID #: 4



       27.       Plaintiff was severely interrupted, unduly inconvenienced, and mercilessly

harassed by Defendant’s excessive, unauthorized, automated text messages.

                                            COUNT I
                                Telephone Consumer Protections Act

       28.       Plaintiff repeats, reiterates and incorporates by reference into this cause of action

the allegations set forth above with the same force and effect as if the same were set forth at

length herein.

       29.       Defendant’s actions alleged supra constitute numerous violations of the TCPA,

entitling Plaintiff to an award of $500.00 in statutory damages for each and every violation

pursuant to 47 U.S.C. § 227(b)(3)(B).

       30. Defendant’s actions alleged supra constitute numerous and multiple knowing and/or

willful violates of the TCPA, entitling Plaintiff to an award of $1500.00 in statutory damages for

each and every violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

Defendant willfully used an automatic telephone dialing system to call Plaintiff’s cell phone.

                                           COUNT II
                                 Ohio Consumer Sales Practices Act

       31.       Plaintiff repeats, reiterates and incorporates by reference into this cause of action

the allegations set forth above with the same force and effect as if the same were set forth at

length herein.

       32.       Section 1345.02 of the OSCPA prohibits a supplier from committing “an unfair or

deceptive act or practice in connection with a consumer transaction….whether it occurs before,

during, or after the transaction.”

       33.       Section 1345.03 of the OSCPA prohibits a supplier from committing “an

unconscionable act or practice in connection with a consumer transaction….whether it occurs




                                                   4
        Case: 1:19-cv-01049-DAP Doc #: 1 Filed: 05/09/19 5 of 5. PageID #: 5



before, during, or after the transaction.”

       34.     Defendant violated R.C. §§ 1345.02 and 1345.03 by causing an excessive amount

of automated text messages to be sent to Plaintiff’s cell phone despite knowing she did not want

its automated text messages and her efforts to get Defendant to stop.

                                             Prayer for Relief

       WHEREFORE, Plaintiff prays that judgment be entered against the Defendant for the

following:

       35.     Statutory damages of $500.00 for each and every violation of the TCPA pursuant
               to 47 U.S.C. § (b)(3)(B);
       36.     Statutory damages of $1500.00 for each and every knowing and/or willful
               violation of the TCPA pursuant to 47 U.S.C. § (b)(3)(b) and 47 U.S.C. §
               (b)(3)(C);
       37.     The greater of treble actual damages or $200 for each violation of the OSCPA
               pursuant to R.C. § 1345.09(B);
       38.     $5,000 for emotional and other noneconomic damages pursuant to R.C. §
               1345.09(B);
       39.     Costs and reasonable attorney fees; and
       40.     Any other relief to which Plaintiff is entitled and/or that this Honorable Court
               deems appropriate.

                                                         Respectfully submitted,

Dated: May 9, 2019                                       /s/ Adam T. Hill
                                                         Adam T. Hill
                                                         KROHN & MOSS, LTD.
                                                         10 N. Dearborn St., 3rd Fl.
                                                         Chicago, Illinois 60602
                                                         Telephone: 312-578-9428
                                                         Telefax: 866-861-1390
                                                         ahill@consumerlawcenter.com
                                                         Attorneys for Plaintiff




                                                     5
